Citation Nr: 1534092	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-04 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.
 
3.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.
 
4.  Entitlement to service connection for a right leg disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This case was previously before the Board in June 2014 and was remanded for additional development.  

The issues of entitlement to service connection for a right knee, back and right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran has a currently diagnosed left knee condition that is either directly related to active duty service or secondary to any service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In October 2014, the Veteran was afforded a VA examination to assess the nature and etiology of his left knee condition.  The examination report is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran seeks service connection for a left knee condition.  He contends that he injured his right knee in service, and his left knee is secondary to his right knee problems.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's service treatment records indicate that the Veteran had a right knee disability that preexisted active service.  However, the Veteran's service records do not show that he had any left knee condition during active service.  No left knee condition was noted in the Veteran's November 1978 separation examination report.

VA treatment records note a diagnosis of right knee osteochondral defect medial condyle with mild medial compartment degenerative joint disease ("DJD").  See, e.g., June 2010 VA treatment record.  A March 2013 operation report notes the Veteran underwent a right medial unicondylar knee arthroplasty.  He reported longstanding right knee pain since injuring his knee in service in 1978.  His preoperative diagnosis was right knee medial compartment osteochondral defect.  His postoperative diagnosis was right knee degenerative joint disease in the medial compartment.

The Veteran's VA treatment records do include a March 2013 surgery attending preoperative note which states the Veteran was diagnosed with left knee avascular necrosis of the medial femoral condyle.  The record goes on to state that the plan is to perform a left knee unicompartmental vs. total knee replacement.  However, a review of the Veteran's complete VA treatment records indicates that the author of this March 2013 record erred in stating that surgery was planned for the Veteran's left knee.  A separate March 2013 VA treatment record notes that imaging shows that the Veteran's left knee was unremarkable, while imaging of the right knee showed an unchanged osteochondritis dissecans of the right medial femoral condyle and mild degenerative change of the medial compartment.  An August 2012 VA orthopedic surgery outpatient note also states that x-rays of the Veteran's left knee were unremarkable.  The Veteran's VA treatment records do not reflect and the Veteran has never stated that surgery was ever performed on his left knee.

Pursuant to the Board remand, the Veteran was afforded a VA knee and lower legs examination in October 2014 to determine the etiology of his claimed bilateral knee conditions, to include any causal relationship between knee disabilities.  He was diagnosed with degenerative arthritis of the right side only.  The Veteran reported pain and instability of his right knee.  Range of motion and functional limitation testing of the left knee revealed normal findings, with flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  The report states there was no pain noted on the exam.  There was also no evidence of pain with weight bearing on the left knee and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions, and no additional functional loss or loss of range of motion was noted.  Muscle strength and stability testing of the Veteran's left knee was found to be normal

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for left knee disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  

As there is no current diagnosis of a left knee disability, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran also seeks service connection for a right knee, right leg, and a back condition.  He contends that his current right knee disorder first manifested during his period of service and it is related to his period of active service.  He denies having any chronic right knee problems prior to his enlistment into service.  He further maintains that his right leg and back conditions are secondary to his right knee problems.  

Service treatment records indicate a right knee disability may have preexisted service, but there is no enlistment examination.  The Board remanded the claim in August 2013 to obtain an opinion to address that question.  

The opinion provided after the October 2014 VA examination is inadequate.  During the examination, the Veteran reported that during basic training he was running and collided with another soldier and fell.  He arose with knee pain and noticed immediate swelling in his right knee.  He reported being told by medical staff that cartilage had been ripped from the bone.  He was offered arthroscopic surgery at the time but declined.  

The VA examiner opined that the Veteran's claimed right knee condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this conclusion, the examiner noted that the Veteran's service treatment records clearly and unmistakably show that the Veteran's right knee condition existed prior to his entry into active duty.  The examiner noted a medical report dated November 1, 1978 (note: the Veteran entered service in October 1978) which stated the Veteran had a history of pain and locking of the right knee for two to three years prior to the date of the report.  Further, the VA examiner noted the Veteran was in military service a total of nine days prior to this medical report and it was doubtful that serious, long-range damage could have occurred during that time, especially since there was no record of a severe injury in the Veteran's service treatment records.  The VA examiner also noted a report in the Veteran's service treatment records which states that the Veteran's pre-existing condition, osteochondritis dissecans, prevents him from training.

The opinion does not adequately address whether there is clear and unmistakable evidence that any preexisting right knee disability was aggravated by service.  The clear and unmistakable evidence standard requires that the "no aggravation" result be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this instance, the October 2014 VA examiner's opinion addressing whether or not there was clear and unmistakable evidence that a pre-existing right knee condition was aggravated by service appears contradictory.  The examiner appears to have only considered the November 1, 1978, entry and states in the rationale that it was "doubtful" the Veteran sustained serious, long-term damage to his right knee as a result of active duty service.  The use of "doubtful" suggests the issue is debatable. 

On remand, an addendum statement should be obtained from the October 2014 VA examiner on whether there is clear and unmistakable evidence that the Veteran's pre-existing right knee condition was not aggravated by his period of active service beyond the natural progress of the disease.  If the examiner determines that there is not clear and unmistakable evidence on this issue, then an opinion should be given as to whether the Veteran's right knee disability had its onset in or is related to active duty service. 

On remand, the VA examiner should also clarify all diagnoses concerning the Veteran's right lower extremity.  In the October 2014 VA examination report, the Veteran is noted to have degenerative arthritis of the right side.  However, the report does not make clear whether this arthritis is only present in the Veteran's right knee.   

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who evaluated the Veteran in October 2014 or another qualified VA examiner for a more detailed and responsive opinion concerning the etiology of the Veteran's right knee, right leg and back conditions.  The claims folder and a copy of this Remand should be made available to and reviewed by the examiner.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.   The examiner is asked to address the following questions:

(a)  Please clarify all current diagnoses related to the Veteran's back, right knee and right leg.

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity. 
The VA examiner is informed that the "clear and unmistakable" evidence standard requires that the "no aggravation" result be "undebatable."  This means that the evidence cannot be misinterpreted or misunderstood.  

(c)  If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's right knee disability had its onset in or is related to the Veteran's active service?

(d)  With regard to the Veteran's reported back and right leg disabilities, the examiner should specifically identify any pertinent disabilities and address the following questions: 

(i)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any current back or right leg disability was incurred in or aggravated by service?

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any current back or right leg disability was caused by a right knee disability?

(iii)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any current back or right leg disability was aggravated by a right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

A clear rationale for all opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


